Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 17 and 19 depend from claim 2, which states the coating includes a hafnium diboride and zirconium diboride, as such the coating can not be changed to consist of hafnium carbide and zirconium dioxide, or tantalum carbide.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 5, 9, 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aurongzeb et al. (US 2010/0327731A1).
Aurongzeb discloses in reference to claim:
1.  A heater element 20’ comprising an electrically conducting filament  42 coated (coating 38) with at least the following substances: a hafnium compound and a zirconium compound.   
2.  The heater element of claim 1 wherein the electrically conducting filament is coated with at least hafnium diboride and zirconium diboride. 

The coating layer 38 may additionally or alternatively include a metal and/or metal compound selected from high melting point metals and borides, such as ZrB.sub.2, NbB.sub.2, HfB.sub.2, TaB.sub.2, and B and combinations thereof.

    PNG
    media_image1.png
    923
    778
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    470
    896
    media_image2.png
    Greyscale


4.  The heater element of claim 1 additionally coated with a tantalum compound. Note that tantalum is a known transition metal.  
The coating layer 38 may additionally or alternatively include a metal and/or metal compound selected from high melting point metals and borides, such as ZrB.sub.2, NbB.sub.2, HfB.sub.2, TaB.sub.2, and B and combinations thereof.
6.  The heater element of claim 1 additionally coated with a zirconium compound. Note claim 1 already includes a zirconium compound. 
9.  The heater element of claim 1 coated with at least a hafnium compound, a zirconium compound and a tantalum compound. See claim 4.
15.  The heater element of claim 2 wherein the electrically conducting filament 42 is made of tungsten. 
16.  The heater element of claim 2 where the coatings consist of only hafnium diboride and zirconium diboride. Note that Aurongzeb discloses the use of combinations of ZrB.sub.2, NbB.sub.2, HfB.sub.2, TaB.sub.2, and B, which broadly includes a combination of only hafnium diboride and zirconium diboride.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Etter (US 3029360) in view of Aurongzeb et al. (US 2010/0327731A1) and/or JOURNAL OF MATERIALS SCIENCE 30 (1995) 1627-1641 Review Electrical properties of high-temperature oxides, borides, carbides, and nitrides (here after JMS30)   or further in view of Shah et al. (US 2011/0124253A1) and/or Kazanas et al. (US 2017/0258268A1) and/or Longo et al. (US 3655425) and/or Alexander et al. (US 2984576) and/or Wagner (US3429753) and further in view of .

Etter (US 3029360) discloses the coating of a heating wire (ribbon) with a heat-insulating and non-electrically conductive compound, said compound selected from one or more of zirconium dioxide, or graphite, silica carbide, hafnium carbide, tantalum carbide, zirconium carbide, titanium diboride and yttrium aluminum garnet. Etter discloses the use of the zirconium dioxide (a zirconium compound) coating compound in order to improve efficiency, decrease sagging of the heating wire and promote a longer life of the heating wire. Etter further discloses other materials which may be provided may be selected from the oxides of the transition elements of the periodic chart, and any combinations of two or more of these materials may be used.  Applicant suggests that Etter explicitly excludes Hafnium as a transition metal, however, Etter does not explicitly exclude Hafnium as a transition metal but omits Hafnium from a limited list of preferred transition metals. It is noted that both hafnium and zirconium are known transition metals to one of ordinary skill in the art.  
JMS30 discloses that Zirconium dioxide and Hafnium Dioxide are known to have a similar conductivity, See Table IV below. As such one of skill in the art would find it obvious to use Zirconium dioxide or Hafnium dioxide as equivalents.  

    PNG
    media_image3.png
    303
    1186
    media_image3.png
    Greyscale

Aurongzeb  discloses a similar heating means wherein the use of a plurality of coating compounds including both a zirconium compound and a hafnium compound are contemplated. One of skill in the art would find it obvious from Aurongzeb that Hafnium compounds and Zirconium compounds are contemplated as functionally equivalent and usable together in combination. 
One of skill would find it obvious from Etter,  JMAS30 and Aurongzeb, that, although omitted from the list of transition metals by Etter, one can use both Hafnium and Zirconium compounds in concert to affect a desired result. 

1.  A heater element comprising an electrically conducting filament coated with at least the following substances: a hafnium compound and a zirconium compound.   Note that hafnium and zirconium are known transition metals.  Etter teaches the use of any combination of two or more transition metal oxides as part of the coating, as such the use of both a hafnium and a zirconium compound is broadly disclosed by Etter. 
	Etter teaches the use of ceramic coatings for insulating heating wires using transition metal oxides and nitrates.  Etter does not disclose the use of other ceramic coatings comprising different compounds with the transition metals, such as borides, carbides, silicides, and nitrides. Etter does not explicitly disclose:	
	
2.  The heater element of claim 1 wherein the electrically conducting filament is coated with at least hafnium diboride and zirconium diboride. 

3.  The heater element of claim 1 wherein the electrically conducting filament is coated with at least hafnium carbide and zirconium dioxide. 
4.  The heater element of claim 1 additionally coated with a tantalum compound. Note that tantalum is a known transition metal.  Etter teaches the use of any combination of two or more transition metal oxides as part of the coating.  As such the use of a third transition metal oxide is contemplated by Etter. 

 
5.  The heater element of claim 4 wherein the tantalum compound is tantalum carbide. 
 
6.  The heater element of claim 1 additionally coated with a zirconium compound. Note claim 1 already includes a zirconium compound. 
 
7.  The heater element of claim 6 wherein the zirconium compound is selected from the group consisting of oxychlorides, hydrochlorides, orthosulphates and acetates. 
 
8.  The heater element of claim 6 wherein the zirconium compound is zirconium carbide. 
 
9.  The heater element of claim 1 coated with at least a hafnium compound, a zirconium compound and a tantalum compound. See claim 4.
 
10.  The heater element of claim 8 coated with at least hafnium diboride and zirconium diboride and tantalum carbide. 

11.  The heater element of claim 2 wherein the electrically conducting filament is coated with at least hafnium diboride and zirconium diboride and is additionally coated with one of more compounds selected from the group consisting of: hafnium nitride (HfN), zirconium nitride (ZrN), titanium carbide 
(TiC), titanium nitride (TiN), thorium dioxide (ThO2) and tantalum carbide (TaC). 
 
12.  The heater element of claim 2 wherein the electrically conducting filament is additionally coated with one of more compounds selected from the group consisting of graphite, silica carbide, and yttrium aluminum garnet. 

 Regarding claims 2-12, Shah, Kazanas, Longo and Alexander in general disclose the use of a

 wide variety of insulating  ceramic coatings comprising compounds formed from transition metals as 

taught by Etter and Aurongzeb , including the use of hafnium diboride and zirconium diboride, hafnium 

carbide and zirconium dioxide, tantalum carbide, zirconium carbide, hafnium nitride (HfN), zirconium 

nitride (ZrN), titanium carbide (TiC), titanium nitride (TiN), thorium dioxide (ThO2) and tantalum carbide 

(TaC)  graphite, silica carbide, and yttrium aluminum garnet. 


The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

One of skill in the art would find it obvious to replace the hafnium and zirconium compounds suggested by Etter (see claim 1) with other equivalent refractory ceramics as taught by Shah, Kazanas, Longo and Alexander at least under KSR rationales A, B and E.  

18.  The heater element of claim 2 where the coatings consist of only hafnium diboride and zirconium diboride and tantalum carbide. 
 
Regarding claims 18, the claimed coating components  are known to the artisan as taught by Shah, Kazanas, Longo and Alexander, and under at least KSR rationale B and E the choice of the particular “recipe” of compounds would amount to a design choice.  



15.  The heater element of claim 2 wherein the electrically conducting filament is made of tungsten. 
 	Etter teaches the use of tungsten for the heating wire. 

13.  The heater element of claim 2 wherein the electrically conducting filament is additionally surrounded by a partial vacuum. 
 
14.  The heater element of claim 2 wherein the electrically conducting filament is additionally surrounded by a vacuum of less than 380 mm Hg. 

20.  The heater element of claim 19 additionally surrounded by a vacuum of less than 380 mm Hg.
	Wagner discloses a heating element having a ceramic coating and used in a vacuum environment of less than 10-3 mm Hg.   One of skill in the art would find it obvious to use the heating element as taught by Etter, Shah, Kazanas, Longo and Alexander in an environment as taught by Wagner under KSR rationale C.  

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive.
Applicant argues that Etter teaches away from using Hafnium dioxide along with Zirconium dioxide because it is unusually electrically conductive.  JMAS30 suggests that the conductivity of Hafnium dioxide is not outside the conductivity range of Zirconium dioxide, as such one of skill would not be lead away from using Hafnium dioxide in conjuction with Zirconium dioxide. Applicant suggests that Etter explicitly excludes Hafnium as a transition metal, however, Etter does not explicitly exclude Hafnium as a transition metal but merely omits Hafnium along with other known transition metals from a limited list of preferred transition metals. It is noted that both hafnium and zirconium are known transition metals to one of ordinary skill in the art.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOR S CAMPBELL/              Primary Examiner, Art Unit 3761